DETAILED ACTION
This communication is response to the application filed 02/19/2020. Claims 1-10 are pending and presented for examination. A preliminary amendment submitted 02/19/2020 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication management part configured to”, “computation part configured to”, “result output part configured to”, “propagation delay 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-4 and 7-10, the claim limitations “communication management part configured to”, “computation part configured to”, “result output part configured to”, “propagation delay time measurement part configured to”, “monitoring process execution part configured to” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “communication management part”, “computation part”, “result output part”, “propagation delay time measurement part” and “monitoring process execution part” coupled with functional language “to manage”, “to measure”, “to output detection result/to perform monitoring/to perform diagnosis” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The claimed “communication management part” is merely a means to manage data communication, the claimed “computation part” is merely a means to measure propagation delay, the claimed “result output part” is merely a means to output detection result, and the claimed “propagation delay time measurement part” is merely a means to perform measurement of propagation delay, the claimed “monitoring process exectution part” is merely a means to perform monitoring, therefore said claim limitations are nothing more than generic placeholders that are substitutes for the term “means”. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.S. 112, sixth paragraph, claims 1-4 and 7-10 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The specification fails 
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 USC § 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub. 2018/0284710 to ABE et al. (hereafter Abe).

Regarding claim 1, Abe discloses a control device comprising: 
a communication management part configured to manage data communication using cyclic communication conforming to a predetermined communication cycle for a field network (see Abe, ¶ 0044: a common fieldbus may also be referred to as a field network. For simplicity, a fieldbus and a field network will be hereafter collectively referred to as a fieldbus. More specifically, a fieldbus herein may include a field network as well as a fieldbus; ¶ 0066: the local bus controller 118 functions as a communication master for constant cycle communication through the local bus 12. The local bus controller 118 successively monitors the difference between the counter values indicated by the counter 119 and the counter included in each function unit 150 (corresponding to a communication slave) connected to the local bus 12; ¶ 0069: the fieldbus controller 120 functions as a communication master for constant cycle communication through the fieldbus 4. The fieldbus controller 120 sequentially monitors 
a computation part configured to measure a propagation delay time from received data of data for actual measurement of propagation delay transmitted to the field network, and detect an operation state of the field network using a measurement result of the propagation delay time (see Abe, ¶ 0010: a delay obtaining unit that obtains a delay time taken from when a signal indicating an observation value is input into the function unit to when data representing the observation value becomes usable in the controller, and stores information indicating the obtained delay time; ¶ 0012: the controller further includes a time determination unit that determines a time at which the signal indicating the observation value has appeared based on the information indicating the delay time obtained by the delay obtaining unit; ¶ 0113: The system variable 1362 indicates, for example, the states of the CPU 100 and connected devices; ¶ 0129: the delay obtaining module 192 obtains the delay time associated with an observation value, and stores the information indicating the obtained delay time (data management information 350). As described above, the data management information 350 may include the static delay correcting data 352 and the dynamic delay correcting data 354; ¶ 0143: basic communication delay d2 is a delay time taken to transmit data from the function unit 150 to the CPU 100. More specifically, the basic communication delay d2 corresponds to a delay that depends on the data transmission path from the function unit 150 to the CPU 100 (the processor 102). More specifically, the basic 
a result output part configured to output a detection result of the computation part (see Abe, ¶ 0013: an aspect allows output of the results including the accurate time at which the observation value obtained from the control target has actually appeared; ¶ 0018: the controller further includes an output unit that outputs an observation value stored in the database and information indicating a delay time associated with the observation value. An aspect allows accurate determination of the time at which the observation value has actually appeared when a device other than the controller analyzes the observation value; ¶ 0125: when detecting an abnormality, the abnormality detecting function 144 may output an event log 146 including the details of the detected abnormality; ¶ 0133: the data output module 196 outputs the observation values stored in the embedded database 180 together with the information indicating the delay times associated with the observation values (data management information 350). Both of the static delay correcting data 352 and the dynamic delay correcting data 354 included in the data management information 350 may be output in a manner associated with each other, or either data may be output).

Regarding claim 2, Abe discloses the control device according to claim 1, wherein the computation part comprises 
a propagation delay time measurement part configured to perform measurement of the propagation delay time from the received data of the data for actual measurement of propagation delay (see Abe, ¶ 0010: a delay obtaining unit that obtains a delay time taken from when a signal indicating an observation value is input into the function unit to when data representing the observation value becomes usable in the controller, and stores information indicating the obtained delay time; ¶ 0143: the basic communication delay d2 corresponds to a delay that depends on the data transmission path from the function unit 150 to the CPU 100 (the processor 102). More specifically, the basic communication delay d2 corresponds to the sum of a propagation delay time for one communication period of constant cycle communication and a propagation delay time that depends on the cable length of the local bus or the fieldbus; ¶ 0154: the propagation delay in the local bus connecting the coupler unit 160 and the function unit 150 is negligible for ease of explanation. However, the propagation delay time may be included in the basic communication delay d2 or the dynamic communication delay d3); and 
a monitoring process execution part configured to perform monitoring of a bandwidth load of the field network from the propagation delay time (see Abe, ¶ 0270).

Regarding claim 3, Abe discloses the control device according to claim 1, wherein the computation part comprises a diagnosis process execution part configured to perform a diagnosis of cables for use in the field network on the basis of a reception 

Regarding claim 4, Abe discloses the control device according to claim 1, wherein the computation part executes a process of detecting the operation state of the field network when an operation input of a running-in operation is received (see Abe, ¶ 0121: the monitoring request program 1386 transmits specified observation values or feature quantities calculated from the observation values to the machine learning engine 140 to request the machine learning engine 140 to determine whether an abnormality has occurred; ¶ 0153: the dynamic delay correcting data 354 also represents the state of the transmission path, and may thus be defined for each local bus or each fieldbus, or for each communication slave; ¶ 0236: with the complete time synchronization between the communication master and the communication slave, the difference between when the time request is transmitted and when the communication slave responds will match the basic communication delay d2 as shown in FIG. 15B).

Regarding claim 5, it is rejected for the same reasons as set forth in claim 1. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 6, it is rejected for the same reasons as set forth in claim 1. Although phrased as a non-transitory storing medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 7, Abe discloses the control device according to claim 2, wherein the computation part comprises a diagnosis process execution part configured to perform a diagnosis of cables for use in the field network on the basis of a reception state of the data for actual measurement of propagation delay(see Abe, ¶ 0121: the monitoring request program 1386 transmits specified observation values or feature quantities calculated from the observation values to the machine learning engine 140 to request the machine learning engine 140 to determine whether an abnormality has occurred; ¶ 0153: the dynamic delay correcting data 354 also represents the state of the transmission path, and may thus be defined for each local bus or each fieldbus, or for each communication slave).

Regarding claim 8, Abe discloses the control device according to claim 2, wherein the computation part executes a process of detecting the operation state of the field network when an operation input of a running-in operation is received (see Abe, ¶ 0121: the monitoring request program 1386 transmits specified observation values or 

Regarding claim 9, Abe discloses the control device according to claim 3, wherein the computation part executes a process of detecting the operation state of the field network when an operation input of a running-in operation is received (see Abe, ¶ 0121: the monitoring request program 1386 transmits specified observation values or feature quantities calculated from the observation values to the machine learning engine 140 to request the machine learning engine 140 to determine whether an abnormality has occurred; ¶ 0153: the dynamic delay correcting data 354 also represents the state of the transmission path, and may thus be defined for each local bus or each fieldbus, or for each communication slave; ¶ 0236: with the complete time synchronization between the communication master and the communication slave, the difference between when the time request is transmitted and when the communication slave responds will match the basic communication delay d2 as shown in FIG. 15B).

Regarding claim 10, Abe discloses the control device according to claim 7, wherein the computation part executes a process of detecting the operation state of the field network when an operation input of a running-in operation is received (see Abe, ¶ 0121: the monitoring request program 1386 transmits specified observation values or feature quantities calculated from the observation values to the machine learning engine 140 to request the machine learning engine 140 to determine whether an abnormality has occurred; ¶ 0153: the dynamic delay correcting data 354 also represents the state of the transmission path, and may thus be defined for each local bus or each fieldbus, or for each communication slave; ¶ 0236: with the complete time synchronization between the communication master and the communication slave, the difference between when the time request is transmitted and when the communication slave responds will match the basic communication delay d2 as shown in FIG. 15B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2002/0002406 to Bermann et al. (hereafter Bermann) in view of US Pub. 2007/0250741 to Ehlers (hereafter Ehlers).

Regarding claim 1, Bermann discloses a control device comprising: 
a communication management part configured to manage data communication using cyclic communication conforming to a predetermined communication cycle for a field network (see Bermann, ¶ 0007: a control system to control a process, wherein the control system includes a field bus, a personal computer, and a monitoring unit. The field bus is coupled to sensors and actuators and receives process data from the process to be controlled. The personal computer executes a control program for controlling the process and includes a personal computer processor, a data memory, a 
a computation part configured to measure a propagation delay time from received data of data for actual measurement of propagation delay transmitted to the field network, and detect an operation state of the field network using a measurement result of the propagation delay time (see Bermann, ¶ 0009: the monitoring unit checks whether these conditions are met. Therefore, the control method according to the present invention allows for a flexible classification of the subscribers. In addition, the load on the PC processor is scaleable. The overall load on the PC processor is reduced 
a result output part configured to output a detection result of the computation part (see Bermann, ¶ 0012: If the monitoring unit monitors whether or not a message regarding errors in the subscribers of the control system has been received, a fast reaction to these errors is achieved. As noted above, the subscribers are connected to the field bus; ¶ 0024: a slave reports an abnormal situation or an error).
Bermann does not explicitly disclose measurement result of the propagation delay time.
However, Ehlers discloses a computation part configured to measure a propagation delay time from received data of data for actual measurement of propagation delay transmitted to the field network, and detect an operation state of the field network using a measurement result of the propagation delay time (see Ehlers, ¶ 0014: determining a second value based on a number of clock cycles between an occurrence of an edge event in a first representation of the message signal present at a transmit output of the bus line interface and the occurrence of the edge event in a second representation of the message signal present at a receive input of the bus line interface. The second value is representative of a propagation delay between the transmit output and the receive input; ¶ 0016: The bus device then determines a propagation delay between the transmit output and the receive input and compares the propagation delay to the determined transmission rate; ¶ 0023: the bit error module 130 can detect the data transmission rate of a received bus message using a bus clock 


Regarding claim 2, Bermann in view of Ehlers discloses the control device according to claim 1, Bermann disclose a monitoring process execution part configured to perform monitoring of a bandwidth load of the field network from the propagation delay time (see Bermann, ¶ 0004: since the PC processor is required to perform other tasks, such as keyboard queries, display functions, process data analysis and process data visualization, the available resources are inevitably overloaded. Specifically, the PC processor load is significantly increased if the control system controls a time critical process during which the process data must be read in very short time intervals in order to detect time critical changes in the process; ¶ 0009: the load on the PC processor is scaleable. The overall load on the PC processor is reduced so that the PC processor is more frequently available for other applications. Thereby, the control system reacts to changing process data with a minimal time delay, which is an important functional requirement for the control system; ¶ 0018) but does not explicitly disclose wherein the computation part comprises a propagation delay time measurement part configured to perform measurement of the propagation delay time from the received data of the data for actual measurement of propagation delay.
However, Ehlers discloses wherein the computation part comprises a propagation delay time measurement part configured to perform measurement of the 


Regarding claim 3, Bermann in view of Ehlers discloses the control device according to claim 1, Ehlers discloses wherein the computation part comprises a diagnosis process execution part configured to perform a diagnosis of cables for use in the field network on the basis of a reception state of the data for actual measurement of propagation delay (see Ehlers, ¶ 0015; ¶ 0023: The LIN application module 122 further includes a bit error module 130 to perform bit error detection by sampling a signal at the transmit output 126 and its corresponding reflected representation at the receive input 124; ¶ 0030: the bit error module 130 (FIG. 1) enables bit error detection. At each sampling event (e.g., the rising edges at times t.sub.1, t.sub.2, t.sub.3, t.sub.4, etc.) of the sampling clock signal 306, the TX signal 302 and the RX signal 304 are sampled and the sampled values are compared (as represented by comparison events 322, 324, 326, 328 and 330). Thus, unless there is an error in transmission, the sampled bit value of the TX signal 302 should match the corresponding sampled bit value of the RX signal 304 because the time shift between the TX signal 302 and the RX signal 304 due to the propagation delay is compatible with the sample time 312 (i.e., the sample time 312 is greater than the propagation delay 308)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught 

Regarding claim 4, Bermann in view of Ehlers discloses the control device according to claim 1, wherein the computation part executes a process of detecting the operation state of the field network when an operation input of a running-in operation is received (see Bermann, ¶ 0012; ¶ 0024). 
Also, Ehlers discloses wherein the computation part executes a process of detecting the operation state of the field network when an operation input of a running-in operation is received (see Ehlers, ¶ 0013: determining a data transmission rate of a message signal representing a bus message at a bus and determining a propagation delay between an occurrence of the message signal at a transmission output to the bus and an occurrence of the message signal at a receive input from the bus; ¶ 0030: unless there is an error in transmission, the sampled bit value of the TX signal 302 should match the corresponding sampled bit value of the RX signal 304 because the time shift between the TX signal 302 and the RX signal 304 due to the propagation delay is compatible with the sample time 312 (i.e., the sample time 312 is greater than the propagation delay 308); ¶ 0023; ¶ 0037).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Ehlers and incorporate it into the system of Bermann to achieve an improved communication system (see Ehlers, ¶ 0003).

Regarding claim 5, it is rejected for the same reasons as set forth in claim 1. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 6, it is rejected for the same reasons as set forth in claim 1. Although phrased as a non-transitory storing medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 7, Bermann in view of Ehlers discloses the control device according to claim 2, Ehlers discloses wherein the computation part comprises a diagnosis process execution part configured to perform a diagnosis of cables for use in the field network on the basis of a reception state of the data for actual measurement of propagation delay (see Ehlers, ¶ 0015; ¶ 0023: The LIN application module 122 further includes a bit error module 130 to perform bit error detection by sampling a signal at the transmit output 126 and its corresponding reflected representation at the receive input 124; ¶ 0030: the bit error module 130 (FIG. 1) enables bit error detection. At each sampling event (e.g., the rising edges at times t.sub.1, t.sub.2, t.sub.3, t.sub.4, etc.) of the sampling clock signal 306, the TX signal 302 and the RX signal 304 are sampled and the sampled values are compared (as represented by comparison events 322, 324, 326, 328 and 330). Thus, unless there is an error in transmission, the sampled bit value of the TX signal 302 should match the corresponding sampled bit value of the RX signal 304 because the time shift between the TX signal 302 and the RX signal 304 due to the 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Ehlers and incorporate it into the system of Bermann to achieve an improved communication system (see Ehlers, ¶ 0003).

Regarding claim 8, Bermann in view of Ehlers discloses the control device according to claim 2, wherein the computation part executes a process of detecting the operation state of the field network when an operation input of a running-in operation is received (see Bermann, ¶ 0012; ¶ 0024). 
Also, Ehlers discloses wherein the computation part executes a process of detecting the operation state of the field network when an operation input of a running-in operation is received (see Ehlers, ¶ 0013: determining a data transmission rate of a message signal representing a bus message at a bus and determining a propagation delay between an occurrence of the message signal at a transmission output to the bus and an occurrence of the message signal at a receive input from the bus; ¶ 0030: unless there is an error in transmission, the sampled bit value of the TX signal 302 should match the corresponding sampled bit value of the RX signal 304 because the time shift between the TX signal 302 and the RX signal 304 due to the propagation delay is compatible with the sample time 312 (i.e., the sample time 312 is greater than the propagation delay 308); ¶ 0023; ¶ 0037).


Regarding claim 9, Bermann in view of Ehlers discloses the control device according to claim 3, wherein the computation part executes a process of detecting the operation state of the field network when an operation input of a running-in operation is received (see Bermann, ¶ 0012; ¶ 0024). 
Also, Ehlers discloses wherein the computation part executes a process of detecting the operation state of the field network when an operation input of a running-in operation is received (see Ehlers, ¶ 0013: determining a data transmission rate of a message signal representing a bus message at a bus and determining a propagation delay between an occurrence of the message signal at a transmission output to the bus and an occurrence of the message signal at a receive input from the bus; ¶ 0030: unless there is an error in transmission, the sampled bit value of the TX signal 302 should match the corresponding sampled bit value of the RX signal 304 because the time shift between the TX signal 302 and the RX signal 304 due to the propagation delay is compatible with the sample time 312 (i.e., the sample time 312 is greater than the propagation delay 308); ¶ 0023; ¶ 0037).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught 

Regarding claim 10, Bermann in view of Ehlers discloses the control device according to claim 7, wherein the computation part executes a process of detecting the operation state of the field network when an operation input of a running-in operation is received (see Bermann, ¶ 0012; ¶ 0024). 
Also, Ehlers discloses wherein the computation part executes a process of detecting the operation state of the field network when an operation input of a running-in operation is received (see Ehlers, ¶ 0013: determining a data transmission rate of a message signal representing a bus message at a bus and determining a propagation delay between an occurrence of the message signal at a transmission output to the bus and an occurrence of the message signal at a receive input from the bus; ¶ 0030: unless there is an error in transmission, the sampled bit value of the TX signal 302 should match the corresponding sampled bit value of the RX signal 304 because the time shift between the TX signal 302 and the RX signal 304 due to the propagation delay is compatible with the sample time 312 (i.e., the sample time 312 is greater than the propagation delay 308); ¶ 0023; ¶ 0037).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Ehlers and incorporate it into the system of Bermann to achieve an improved communication system (see Ehlers, ¶ 0003).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RASHEED GIDADO/           Primary Examiner, Art Unit 2464